DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 3-8, 10-16, and 18-21, the cancellation of claims 2, 9, and 17, and the addition of new claims 22 and 23 (second claim number 22 renumbered as 23) filed November 28, 2020.  The previous Office Action accidentally excluded a rejection of claim 18 with the Huang et al. reference, and therefore, this new rejection is set forth below.
Priority
The examiner would like to note that the claims are drawn to the embodiment in Figures 9-16 since the claims recite that the toggle mount is a separate component from the liner.  This embodiment was not included in Provisional Application 62/250,201 and parent application 15/333,662.  Therefore, the claimed invention does not have priority to the dates of these applications, and the effective filing date of the claimed invention is the filing date of the current application or April 11, 2017.
Claim Objections
Claims 1, 11, 18, 20, 22, and 23 (second claim 22 renumbered) are objected to because of the following informalities:  
In regards to claim 1, line 3, the phrase “a liner positionable within a rose” should be changed to “a rose; a liner positionable within the rose.”
In regards to claim 11, line 11, the phrase “a toggle mount” should be changed to “a rose; a toggle mount,” in line 12, the phrase “a rose” should be 
In regards to claim 18, line 6, the phrase “the unlocking piece causes” should be changed to “the rotation of the unlocking piece causes.”
In regards to claim 20, line 3, the phrase “to fasten the liner with the toggle mount” should be changed to “to fasten the toggle mount to the liner” so as to coincide with the language of claim 19.
In regards to claims 22 and renumber claim 23, each claim should read as follows after the preamble: “wherein the liner is positionable within the rose by being received by a recessed area of the rose.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-8, 10-16, and 18-23 (second claim 22 renumbered) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	In regards to claims 1 and 11, the metes and bounds of the claims are unclear.  Based on the capable language used in the phrase “the liner positionable within a rose,” 
8.	In regards to claim 11, line 27, the relationship between the “unlocked state” as recited in the phrase “to translate the toggle to the unlocked state” and the “unlocked position” of the toggle recited in lines 25 and 26 is unclear from the claim language.  Based on the specification and applicant’s amendments to lines 25 and 26 of the claim, it is assumed that the “unlocked state” is equivalent to the “unlocked position” recited in lines 25 and 26, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
9.	In regards to claim 18, lines 6 and 7, the relationship between the unlocking piece causing movement of the toggle only to the unlocked position, and the rotation of the unlocking piece, recited in lines 5 and 6 is unclear from the claim language.  It is understood from the specification that the rotation of the unlocking piece causes movement of the toggle only to the unlocked position, and will be examined as such.  See claim objection above.
10.	In regards to claim 22 and renumbered claim 23, the relationship between the “rose” in each claim and the rose recited in claims 1 and 11 is unclear from the claim language.  It is understood from the specification that the rose of claim 22 is equivalent to the rose of claim 1 and that the rose of claim 23 is equivalent to the rose of claim 11, and will be examined as such.  Furthermore, it is assumed that the phrase “interior rose” 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1, 3-7, 10, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No. 2007/0068209) in view of Murphy et al. (US Pub. No. 2017/0275914).
14.	In regards to claim 1, Huang et al. discloses an interior chassis of a lock assembly having an interior handle 11, the interior chassis comprising: a rose (see Figure 6 below); a liner (see Figure 6 below) positionable within the rose (Figure 6); a toggle mount (portion of the liner in which toggle 31 is received, see Figure 6 below) 
Huang et al. fails to disclose that the toggle mount is a separate component from the liner.  Murphy et al. teaches a toggle mount (see Figure 9 below) that is a separate component from a liner 138 to which it is fastened (Figures 1 and 12 and Paragraph 28), with a toggle (see Figure 9 below) movable and guided within the toggle mount.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the toggle mount as a separate component fastened to the liner, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see Paragraph 28 of Murphy et al.), and 

    PNG
    media_image1.png
    834
    1143
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    785
    1178
    media_image3.png
    Greyscale

In regards to claim 3, Huang et al. discloses that the toggle includes a tail 314 and a ramped portion (see Figure 5 below), wherein the tail engages with the locking piece when the toggle is in the locked position to block rotation of the locking piece (Figure 6), and wherein the ramped portion engages with the ramped recess (engaging with surfaces of portions 324, Figure 8, and the ramped portion engages the ramped recess via component 313) to translate the toggle to the unlocked position in response to rotation of the unlocking piece (Figure 10).

    PNG
    media_image4.png
    939
    768
    media_image4.png
    Greyscale

In regards to claim 4, Huang et al. discloses that the tail defines opposite outer surfaces (see Figure 5 above), and wherein the ramped portion extends past the outer surfaces (see Figure 5 above).
15.	In regards to claim 5, Huang et al. discloses that the portion of the toggle at least partially surrounded by the toggle mount includes at least two alignment wings (see Figure 7 below) configured to engage grooves of the toggle mount to block rotation of the toggle during translation of the toggle between the locked and unlocked positions.

    PNG
    media_image5.png
    639
    710
    media_image5.png
    Greyscale

In regards to claim 6, Huang et al. discloses that the toggle further includes a runner 316 configured to engage with a slot 101 of the toggle mount to block rotation of the toggle during translation of the toggle between the locked and unlocked positions (Figures 6-11).
17.	In regards to claim 7, Huang et al. in view of Murphy et al. teaches the basic claimed invention. Although Huang et al. in view of Murphy et al. does not specifically teach that the liner is formed by stamping and the toggle mount is formed by casting, the examiner would like to point out that these limitations are process limitations relating to the method or process by which the device is being fabricated. Therefore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Thus since Huang et al. teaches the same final product as applicant, the claimed limitations are met.
18.	In regards to claim 10, Huang et al. in view of Murphy et al. teaches that the toggle mount includes: a base 248 having features that mate with the liner (the base having features or a shape that mates with the liner, Figures 7, 8, and 12 of Murphy et al.), and a toggle receiver (portion of the toggle mount receiving the toggle, Figures 6 and 7 of Huang et al.).
19.	In regards to claim 18, Huang et al. discloses that the toggle includes a tail 314 and a ramped portion coupled to the tail (see Figure 5 on Page 9 of the current Office 
20.	In regards to claim 22, Huang et al. discloses that the liner is positionable within the rose by being received in a recessed area of the rose (Figure 6).
21.	Claims 1, 3-5, 7, 10, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egor (US-2499948) in view of Murphy et al. (US Pub. No. 2017/0275914).
22.	In regards to claim 1, Egor discloses an interior chassis of a lock assembly having an interior handle 18, the interior chassis comprising: a liner 10; a toggle mount fastened to the liner (portion of the liner having opening 32 in which toggle, as shown in Figures 1, 2, and 6, is located, and plate 16); a toggle (Figure 6) received inside of the toggle mount, wherein a portion of the toggle is at least partially surrounded by the toggle mount to prevent relative rotation therebetween (a portion of the toggle at reference character 31 is at least partially surrounded by the sides of the opening 32 so as to prevent rotation of the toggle, Figure 2); a locking piece 26 coupled to an exterior handle 50 for rotation therewith; wherein the toggle is configured to translate relative to the toggle mount between a locked position, in which the toggle is engaged with the 
Egor fails to disclose that the toggle mount is a separate component from the liner.  Murphy et al. teaches a toggle mount (see Figure 9 on Page 9 of the current Office Action) that is a separate component from a liner 138 to which it is fastened (Figures 1 and 12 and Paragraph 28), with a toggle (see Figure 9 on Page 9 of the current Office Action) movable and guided within the toggle mount.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the toggle mount as a separate component fastened to the liner, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see Paragraph 28 of Murphy et al.), and since the toggle mount fastened to the liner as a separate component would still yield the predictable result of providing the structure in which the toggle moves and is guided.

23.	In regards to claim 3, Egor discloses that the toggle includes a tail 40 and a ramped portion 36, 37 coupled to the tail, wherein the tail engages with the locking piece when the toggle is in the locked position to block rotation of the locking piece (Col. 4, lines 17-30), and wherein the ramped portion engages with a like ramped portion of the ramped recess of the unlocking piece (ramped shape of the ramped recess created by slanted surfaces 35, Figures 3 and 5) to translate the toggle to the unlocked position in response to rotation of the unlocking piece (Col. 3, line 12 – Col. 4, line 50).
24.	In regards to claim 4, Egor discloses that the tail defines opposing outer surfaces (see Figure 6 below), and wherein the ramped portion extends past the outer surfaces (the slanted surfaces 37 of the ramped portion are longer than the outer surfaces, and therefore, extend beyond them, see Figure 6 below).

    PNG
    media_image6.png
    809
    1070
    media_image6.png
    Greyscale

25.	In regards to claim 5, Egor discloses that the portion of the toggle at least partially surrounded by the toggle mount includes at least two alignment wings (see Figure 2 below) configured to engage grooves of the toggle mount to block rotation of the toggle during translation of the toggle between the locked and unlocked positions (see Figure 2 below).

    PNG
    media_image7.png
    707
    748
    media_image7.png
    Greyscale

26.	In regards to claim 7, Egor in view of Murphy et al. teaches the basic claimed invention. Although Egor in view of Murphy et al. does not specifically teach that the liner is formed by stamping and the toggle mount is formed by casting, the examiner would like to point out that these limitations are process limitations relating to the method or process by which the device is being fabricated. Therefore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not 
27.	In regards to claim 10, Egor in view of Murphy et al. teaches that the toggle mount includes: a base 248 having features that mate with the liner (the base having features or a shape that mates with the liner, Figures 7, 8, and 12 of Murphy et al.), and a toggle receiver (space in which the alignment wings and portion 30 are located, Figures 1 and 2 of Egor).
28.	In regards to claim 18, Egor discloses that the toggle includes a tail 40 and a ramped portion 36, 37 coupled to the tail, wherein the tail engages with the locking piece when the toggle is in the locked position to block rotation of the locking piece (Col. 4, lines 17-30), wherein the ramped portion engages with the ramped recess of the unlocking piece to translate the toggle to the unlocked position when the unlocking piece is rotated about the rotational axis by the interior handle, and wherein, when the toggle is in the locked position, the rotation of the unlocking piece causes movement of the toggle only to the unlocked position (Col. 4, lines 17-45).
29.	In regards to claim 22, Murphy et al. teaches that the liner is positionable within the rose by being received by a recessed area of the rose (Figures 1 and 12).
30.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egor (US-2499948) in view of Murphy et al. (US Pub. No. 2017/0275914), and further in view of Molzer (US-6502872).  Egor in view of Murphy et al. fails to specify that the liner is .
31.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No. 2007/0068209) in view of Murphy et al. (US Pub. No. 2017/0275914), and further in view of Molzer (US-6502872).  Huang et al. in view of Murphy et al. fails to specify that the liner is formed from steel and that the toggle mount is formed from zinc. Molzer teaches that it is known in the art to form handle and lock assembly components from either steel or zinc (Col. 8, lines 24-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the liner from steel and the toggle mount from zinc since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since the use of steel and/or zinc would provide a strong structure.
32.	Claims 11, 14, 15, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No. 2007/0068209) in view of Murphy et al. (US Pub. No. 2017/0275914), and further in view of Russell et al. (US-3212806).
In regards to claim 11, Huang et al. discloses a lock assembly comprising: an exterior portion 20, 22, 40, (Figure 4) and an interior portion 10, 122, 121, 34 (Figure 4) configured to extend from an exterior and interior of a door, respectively, and wherein the exterior and interior portions each include exterior 22 and interior 12 inserts, respectively;3U.S. Patent Application Serial No. 15/484,739 a spindle 51 extending between the exterior and interior portions to translate a door latch 50, the exterior and interior portions being configured to operatively connect the spindle to an exterior handle 21 and an interior handle 11, respectively (Figure 6); an exterior spring housing (component 40 and spring shown in Figure 6) and an interior spring housing 32, 34 coupled to the respective exterior and interior portions (Figures 4 and 6), the exterior spring housing and the interior spring housing each having springs (exterior spring shown in Figure 6, and interior spring 34) configured to bias the exterior and interior handles; a rose (see Figure 6 on Page 7 of the current Office Action); a toggle mount (portion of the liner receiving the toggle and shown in Figure 6 on Page 7 of the current Office Action) fastened to a liner 10 of the interior portion (fastened to the liner by being integral with the liner), wherein the liner is positionable within the rose (Figure 6), the toggle mount including: a toggle receiver (portion of the toggle mount receiving the toggle, Figure 6); a locking mechanism having a locking piece 331 positioned at the interior portion; a toggle 31 offset from a central axis of the exterior and interior portions (axis along which the components of the device are assembled as shown in Figure 4), wherein a portion of the toggle is at least partially surrounded by the toggle mount to prevent relative rotation therebetween (portion of the toggle at reference character 31, Figure 7), wherein the toggle is movably received inside of the toggle receiver and configured to translate relative to the toggle mount 
Huang et al. fails to disclose that the toggle mount is a separate component from the liner.  Murphy et al. teaches a toggle mount (see Figure 9 on Page 8 of the current Office Action) that is a separate component from a liner 138 to which it is fastened (Figures 1 and 12 and Paragraph 28), with a toggle (see Figure 9 on Page 8 of the current Office Action) movable and guided within the toggle mount.  Murphy et al. further teaches that the toggle mount includes: a base 248 having features that mate with the liner (the base having features or a shape that mates with the liner, Figures 7, 8, and 12), and a toggle receiver 262a, 258, 264a, 264b disposed in the base (Figure 9).  It would have been obvious to one of ordinary skill in the art before the effective 
	Huang et al. fails to disclose that the springs of the exterior and interior spring housings are compression springs.  Russell et al. teaches a handle 16 biased by compression springs 41 and 42. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize compression springs to bias the exterior and interior handles since the coil spring of Huang et al. and the compression springs of Russell et al. are equivalent for their use in the handle biasing art and the selection of any of these known equivalents to bias a handle would be within the level of ordinary skill in the art.
34.	In regards to claim 14, Huang et al. discloses that when the lock assembly is in the locked state, the toggle is engaged with the locking piece to block rotation of the locking piece, thereby, blocking actuation of the exterior handle (Paragraph 36), and, when the lock assembly is in the unlocked state, the toggle is spaced apart from the locking piece so as to allow rotation of the locking piece, thereby, allowing actuation of the exterior handle (Paragraphs 37 and 38).
35.	In regards to claim 15, Huang et al. in view of Murphy et al. teaches the basic claimed invention. Although Huang et al. in view of Murphy et al. does not specifically teach that the liner is formed by stamping and the toggle mount is formed by casting, 
36.	In regards to claim 21, Huang et al. discloses that the toggle includes a tail 314 and a ramped portion coupled to the tail (see Figure 5 on Page 9 of the current Office Action), wherein the tail engages with the locking piece when the toggle is in a locked position to block rotation of the locking piece (Figure 6), wherein the ramped portion engages with the ramped recess of the unlocking piece to translate the toggle to the unlocked position when the unlocking piece is rotated about the rotational axis by the spindle (engages with the ramped recess via component 13, Figure 10), and wherein, when the toggle is in the locked position, the rotation of the unlocking piece causes movement of the toggle only to the unlocked position (movement from Figure 8 to Figure 10).
37.	In regards to claim 23, Huang et al. discloses that the liner is positionable within the rose by being received in a recessed area of the rose (Figure 6).
38.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No. 2007/0068209) in view of Murphy et al. (US Pub. No.  as applied to claims 11, 14, 15, 21, and 23 above, and further in view of Geringer et al. (US Pub. No. 2005/0225097).  Huang et al. in view of Murphy et al. teaches that the features of the base of the toggle mount mate with the liner of the interior portion, with the base including holes (see Figure 9 on Page 8 of the current Office Action) that must receive and align with attachment posts or a similar structure that extend from the liner (Figures 1, 9, and 12 of Murphy et al.), but fails to specify that the base includes attachment posts that extend from the base and align with holes of the liner.  Geringer et al. teaches a base 132 having attachment posts 134 for mounting the base the base to a separate component 13, with the attachment posts aligning with holes 135 of the separate component (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include attachment posts on the base of the toggle mount to align with holes of the liner so as to ensure that the toggle mount is fastened to the liner in its proper position, and since it has been held that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.
39.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No. 2007/0068209) in view of Murphy et al. (US Pub. No. 2017/0275914), and further in view of Russell et al. (US-3212806) as applied to claims 11, 14, 15, 21, and 23 above, and further in view of Molzer (US-6502872).  Huang et al. in view of Murphy et al. fails to specify that the liner is formed from steel and that the toggle mount is formed from zinc. Molzer teaches that it is known in the art to form handle and lock assembly components from either steel or zinc (Col. 8, lines 24-27).  It .
40.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No. 2007/0068209) in view of Murphy et al. (US Pub. No. 2017/0275914) as applied to claims 1, 3-7, 10, 18, and 22 above, further in view of Geringer et al. (US Pub. No. 2005/0225097), and further in view of Molzer (US-6502872).  Murphy et al. teaches that a base 248 of the toggle mount includes a pair of toggle mount attachment holes (see Figure 9 on Page 8 of the current Office Action), wherein the toggle mount is fastened to the liner via attachment posts or a similar structure that align with the toggle mount attachment holes of the liner (Figures 1, 9, and 12).  Murphy et al. further teaches that the liner includes an aperture (aperture for component 312, Figure 12) between the pair of toggle mount attachment holes (between the holes in the toggle mount because the aperture in the liner is aligned with aperture 258 and shaft 288, Figures 9 and 12), and that the base aligns with the aperture to fasten the toggle mount to the liner (Figure 12).  
	Huang et al. in view of Murphy et al. fails to specify that the base includes attachment posts that extend from the base and align with toggle mount attachment holes of the liner.  Geringer et al. teaches a base 132 having attachment posts 134 for mounting the base the base to a separate component 13, with the attachment posts aligning with holes 135 of the separate component (Figure 4).  It would have been 
	Huang et al. in view of Murphy et al. fails to specify that the toggle mount is constructed from a different material from the liner. Molzer teaches that it is known in the art to form handle and lock assembly components from different materials, such as steel or zinc (Col. 8, lines 24-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the toggle mount from a different material from the liner since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since the use of different materials, such as steel and zinc, would provide a strong structure.
41.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egor (US-2499948) in view of Murphy et al. (US Pub. No. 2017/0275914) as applied to claims 1, 3-5, 7, 10, 18, and 22 above, further in view of Geringer et al. (US Pub. No. 2005/0225097), and further in view of Molzer (US-6502872).  Egor discloses that the liner further includes an aperture (opening in portion 16 for component 58, Figure 1), with the toggle mount being aligned with the aperture (the toggle mount of liner 10 being aligned with the aperture such that the toggle extends through the toggle mount into the aperture, Figure 1).  Murphy et al. teaches that a base 248 of the toggle .  
	Egor in view of Murphy et al. fails to specify that the base includes attachment posts that extend from the base and align with toggle mount attachment holes of the liner.  Geringer et al. teaches a base 132 having attachment posts 134 for mounting the base the base to a separate component 13, with the attachment posts aligning with holes 135 of the separate component (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include attachment posts on the base of the toggle mount to align with holes of the liner so as to ensure that the toggle mount is fastened to the liner in its proper position, and since it has been held that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.
	Huang et al. in view of Murphy et al. fails to specify that the toggle mount is constructed from a different material from the liner. Molzer teaches that it is known in the art to form handle and lock assembly components from different materials, such as steel or zinc (Col. 8, lines 24-27).  It would have been obvious to one of ordinary skill in 
Response to Arguments
42.	In regards to applicant’s remarks concerning the amendments to claim 1 and the rejections under 35 U.S.C. 102(a)(1) with the Huang et al. reference set forth in the previous Office Action, applicant is referred to the new interpretation of the Huang et al. reference and the new rejections under 35 U.S.C. 103 set forth above with Huang et al. in view of Murphy et al. (US Pub. No. 2017/0275914).
43.	In regards to applicant’s remarks concerning the amendments to claim 1 and the rejections under 35 U.S.C. 103 with Egor set forth in the previous Office Action, applicant is referred to the new rejections under 35 U.S.C. 103 set forth above with Egor in view of Murphy et al. (US Pub. No. 2017/0275914).
44.	In regards to applicant’s remarks concerning the rejections of claims 8, 10-16, and 19-21 under 35 U.S.C. 103, applicant is referred to the new rejections of independent claims 1 and 11 set forth above.
45.	In light of applicant’s amendments to the claims, most of the claim objections and rejections under 35 U.S.C. 112(b) are withdrawn.  In light of applicant’s further amendments to the claims, new claim objections and rejections under 35 U.S.C. 112(b) are set forth above.
Conclusion
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 22, 2021